This cause comes before us on joint motion for reversal, as follows:
"Come now the Plaintiff in Error and the Defendant in Error, by their undersigned attorneys, and jointly and severally show unto the Court that they have settled, composed and adjusted the matters and things involved herein.
"Wherefore, they jointly and severally move the Court to reverse the judgment of the Circuit Court without opinion, but with directions to the Circuit Court to quash the Peremptory Writ of Mandamus herein as well as the Alternative Writ as amended, and to dismiss the action in the Circuit Court."
We do not deem it proper to reverse an order, decree or judgment of the circuit court unless error appears.
We shall, therefore, consider the motion as one to dismiss writ of error and to permit the circuit court to vacate its judgment and dismiss the cause, and, being so considered, it is ordered and adjudged that this cause be now dismissed and be remanded to the circuit court, with leave to the circuit court to entertain a joint motion by the parties to vacate its judgment and thereupon to dismiss the cause. *Page 204 
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.